Citation Nr: 0000898	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-30 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for glaucoma, claimed as 
eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for glaucoma, claimed as an 
eye condition.  

In January 2000 written arguments, the veteran's 
representative indicated that the veteran had various pending 
claims.  These matters, as raised by the representative, are 
discussed below. 

In a May 1995 statement, the veteran requested an increased 
rating for his service-connected right elbow disability.  The 
veteran's representative also raised the matter of a separate 
rating for scarring that is not contemplated in the assigned 
diagnostic code.  These matters have not yet been addressed 
by the RO in a rating decision and are referred for 
appropriate action.  The veteran's representative's January 
2000 statement may not be considered as a Notice of 
Disagreement (NOD) to the RO's inaction in this case since 
written arguments received directly at the Board may not be 
recognized as an NOD.  Nacoste v. Brown, 6 Vet. App. 439 
(1994).    

The veteran's representative questioned whether the veteran's 
claim for compensation for an eye disability under 
38 U.S.C.A. § 1151 had yet been addressed by the RO.  In a 
July 1997 rating decision, the RO denied this claim, and 
notice of the decision was sent to the veteran in July 1997.  
No NOD was filed from that action.  Therefore, that matter is 
not before the Board at this time.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).

The veteran's representative also has argued that the veteran 
has a claim pending for secondary service connection for 
residuals of a left knee injury, to include scarring, since 
January 1975.  The veteran submitted a letter in January 1975 
in which he described how a fall occurred.  That matter is 
also referred to the RO for appropriate action.  

The veteran's representative notes the veteran's age and has 
requested that all appropriate action be conducted in as 
expeditiously a manner as possible.    


FINDING OF FACT

The veteran failed to submit a sufficient substantive appeal 
as to the issue of entitlement to service connection for 
glaucoma, claimed as eye condition.



CONCLUSION OF LAW

The Board is without jurisdiction to decide the present claim 
because a valid appeal was not filed.  38 U.S.C.A. §§ 7105, 
7108 (West 1991 & 1998);  38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed a claim for service connection for an eye 
disability in May 1995.  In December 1995, the RO issued a 
rating action in which it denied service connection on a 
direct basis for glaucoma, claimed as an eye condition.  
Shortly thereafter, the veteran submitted a Notice of 
Disagreement as to the claim for "service connected 
disability for eye condition."  

In March 1996, the RO issued a statement of the case with 
respect to the issue of direct service connection for 
glaucoma, claimed as eye condition.  The letter of 
notification which accompanied the statement of the case 
informed the veteran of the requirement that he file a 
substantive appeal in order to perfect or complete his 
appeal.  The RO's letter informed the veteran of the 
requirements for a substantive appeal, and informed the 
veteran of the time in which to file his substantive appeal.

The veteran submitted a VA Form 9, substantive appeal, in May 
1996.  He indicated that the VA denied his claim on the basis 
that this condition neither occurred in nor was caused by 
service.  The veteran stated that "I did not claim this 
condition was a result of service.  This disability was a 
result of the eye laser treatment I received at the VA 
Medical Center, Tucson, AZ." 

Thereafter, the RO began to develop a claim for an eye 
disability under the provisions of 38 U.S.C.A. § 1151.  As 
noted above, the RO denied that claim in a July 1997 rating 
action.  

In May 1999, the RO issued a supplemental statement of the 
case with respect to the issue for which the veteran 
submitted a Notice of Disagreement.  The veteran did not 
submit any further documentation relative to this issue.  In 
December 1999, the case was certified to the Board on this 
issue.

In January 2000, the veteran's representative submitted a 
statement on behalf of the veteran.  The veteran's 
representative pointed out that the veteran disavowed any 
claim for an eye condition based on his military service.  
The representative further stated that "the veteran 
technically did not perfect an appeal with respect to the 
denial of service connection and an appeal is not properly 
before the Board.  "

Relevant Law and Regulations

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1999).

A veteran may request an extension of the 60-day period for 
filing a substantive appeal or of the 60-day period for 
responding to a supplemental statement of the case, for good 
cause.  The request for such an extension should be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303 
(1999).

The substantive appeal should set out specific allegations of 
error of fact or law relative to the statement of the case.  
38 U.S.C.A. § 7105(d)(3).  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5);  38 
C.F.R. § 20.202.

The determination as to the adequacy of the allegations of 
error of fact or law in a substantive appeal will be decided 
by the Board.  When the Board raises the issue of the 
adequacy of a substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument relative to the issue.  38 C.F.R. § 
20.203.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Analysis

In early 1996, the veteran submitted a Notice of Disagreement 
with respect to the issue set forth on page one of this 
decision.  However, when he subsequently submitted the VA 
Form 9, he raised a claim for a different type of benefit for 
an eye disability.  The Board finds that the veteran did not 
state any allegations as to any error of law or fact with 
respect to the RO's decision denying his claim of entitlement 
to service connection for an eye disability as incurred in or 
aggravated by service.   

Since the veteran's VA Form 9 submission in 1996, though 
identifying the disability involved as pertinent to the eye, 
did not allege any specific argument relating to errors of 
fact or law made by the RO in the denial of that claim.  
38 C.F.R. § 20.202.  Therefore, it was insufficient as a 
valid substantive appeal.  

Because the veteran has not submitted an adequate substantive 
appeal, the Board finds it has no jurisdiction over this 
appeal, and it is therefore dismissed.  See 38 U.S.C.A. 
§§ 7105, 7108;  see also Roy v. Brown, 5 Vet. App. 554 
(1993);  Rowell v. Principi, 4 Vet. App. 9 (1993) (if there 
is a failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal).  Therefore, the Board finds that the veteran has 
failed to meet the requirements for an appeal.  Accordingly, 
as the Board lacks jurisdiction, the claim is dismissed. 

As a final matter, the law and regulations which require the 
Board to dismiss the veteran's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the veteran in the administrative appeals process. 
Thus, the veteran remains in a position to press his claim 
without prejudice, if he so desires.

The Board further notes that there is no due process problem 
in this case with regard to the Board addressing the adequacy 
of the substantive appeal in the first instance.  The Board 
finds that the veteran's representative, in providing the 
January 2000 written arguments, had the opportunity to 
present any relevant contentions on behalf of the veteran.  
In fact, the veteran's representative presented recent 
arguments that are consistent with the Board's ultimate 
findings herein.  Moreover, the veteran's representative 
referenced the veteran's own written statements.  For the 
aforementioned reasons, the Board does not find that the 
veteran is prejudiced by this action.  VAOPGCPREC 9-99 
(August 18, 1999).   



ORDER

The appeal is dismissed.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


